OFFICIAL ANNOUNCEMENT OF THE RESULTS OF THE JULY 2018 OHIO BAR EXAMINATIONOn July 24, 25, and 26, 2018, the Ohio Bar Examination was administered in Wilmington. The results of that examination were released on October 26, 2018. Out of 863 applicants, 603 (69.9 percent) received passing scores; out of 712 first-time applicants, 79 percent received passing scores. The names, cities, and counties of the successful applicants appear below.The oath of office will be administered to applicants who were successful on the examination and who have satisfied all the Supreme Court's other requirements for admission. The oath will be administered during a special public session of the Supreme Court that will be held at the Palace Theatre, 34 West Broad Street, in Columbus, on Tuesday, November 13, 2018.On November 13, at 10:30 A.M., the oath will be administered to eligible applicants from the Ohio State University, Capital University, University of Dayton, University of Cincinnati, and Northern Kentucky University. At 2:00 P.M., the oath of office will be administered to eligible applicants from Cleveland State University, Case Western Reserve University, University of Toledo, Ohio Northern University, University of Akron, and other, out-of-state law schools. Allen  Ashland  Ashland  Auglaize  Minster  Brown  Georgetown  Springfield   Clermont  Darke  Greenville  Greenville  Delaware  Erie  Fairfield  Franklin  Fulton  Delta  Guernsey  Salesville Cambridge  Cincinnati I Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Blue Ash Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Blue Ash Cincinnati Cincinnati  Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Loveland Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Cincinnati Terrace Park Cincinnati Terrace Park Cincinnati Cincinnati Cincinnati  Hardin  Highland  Hillsboro  Hocking  Shreve  Lake  Licking  Bellefontaine  Lorain  Madison •  Mahoning  Medina  Miami  Montgomery  Muskingum  Zanesville   Ottawa  Pickaway  Mt. Sterling  Portage  Preble  West Alexandria  Richland  Ross  Chillicothe  Stark  Summit  Trumbull  Union  Washington   Wayne   hWood